DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 5/10/2021.
Claims 1-4, 6-11 are pending.
Claim 5 is cancelled. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC §112
Claims 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 9 recites, “a particular component detection sensor”, which does not appear to further limit parent claim 1. 
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.

Claim Rejections - 35 USC §103
Claims 1, 2, 3, 4, 9, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-224611 to Marumoto in view of US 2013/0250124 to Furry and US 2016/0321503 to Zhou.
Regarding claim 1, Marumoto teaches a method of searching for a refrigerant leak location in a refrigeration apparatus (title, “Air Conditioner”) in which a refrigerant is charged and which includes a refrigeration circuit (Fig. 1) performing a refrigeration cycle, the method comprising:
a first step of preparing the refrigeration circuit in which is charged the refrigerant, wherein the refrigerant contains at least one of an odor component, a toxic component, and a fluorescent component is charged; (par. 18, an odorant such as methyl mercaptan is added to the refrigerant, thus a leak can be detected by smelling the odor component, or par. 41 by a particular component odor sensor located in the vicinity of the leak),
detecting leaked refrigerant (par. 42, 43).
Marumoto does not teach,
a second step of causing the sensor that detects the particular component from among the at least one odor component, the toxic component, and the fluorescent component being contained in the refrigerant, to be conveyed on a motor-driven robot or a flying vehicle with a propeller along the refrigeration circuit including a portion of the refrigeration circuit located between floors of a building or in a space behind a ceiling, and to specify the leak location.
Furry teaches that a leak detector (41) can be mounted on an airplane, including remotely piloted vehicles, (par. 86).  The system uses a passive infrared camera, with bandpass filters that can be selected to identify the location (par. 41) of a leak of a specific chemical. (par. 52)   
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Marumoto, in view of Furry, in order to provide a leak detector device that can enable a person to detect leaks without having to get near the leak to avoid danger to the person.
Regarding the limitation, “along the refrigeration circuit including a portion of the refrigeration circuit located between floors of a building or in a space behind a ceiling”, the office does not view the environment in which the device will be used as limiting the scope of the claim, because the limitation odes not recite positive method steps.  
To the extent applicant disagrees, Zhou teaches a multi-copter drone that is designed for operation inside and outside of a house that is equipped with a camera and various sensors. (par. 30). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to further modify Marumoto, in view of Zhou, in order to adapt a flying system with a propeller with the sensors of either Marumoto or Fury, for close work in confined spaces, so as to locate potentially dangerous leaks in confined spaces that may be difficult for a person to access or endanger the operator of the drone, wherein such spaces would include “a portion of the refrigeration circuit located between floors of a building or in a space behind a ceiling, and to specify the leak location.”
Regarding claims 2, 3, Marumoto as modified teaches the method of searching for the refrigerant leak location according to claim 1, wherein the
Claim 2 - refrigerant is single one or a mixture of two or more among a flammable refrigerant, allow flammable refrigerant, a very low flammable refrigerant, and a highly toxic refrigerant.
Claim 3 - the refrigerant is R32 or a refrigerant having a lower GWP value than
R32. 
(par. 18, discussing flammable refrigerants as single components or mixtures that use R32).

Regarding claim 4, Marumoto as modified teaches the method of searching for the refrigerant leak location according to claim 1, wherein the refrigerant contains the odor component, (see claim 1 the methyl mercaptan will be added to the circuit before leak tests for an odor are performed).

Regarding claims 9, 10, Marumoto teaches the method of searching for the refrigerant leak location according to claim 1, including a particular component detection sensor (odor, par. 42) contained in the refrigerant,  and the sensor is conveyed by the flying vehicle with the propeller, and the flying vehicle is  driven and operated by the drive motor. (as taught by Fury and Zhou as discussed in the rejection of claim 1).

Regarding claim 11, Marumoto as modified teaches the method of searching for the refrigerant leak location according to claim 9, but does not teach,

However, Marumoto teaches that when a leak is discovered this information is displayed on a remote controller, par. 49.  Furry teaches that visible images of leak information can be transmitted to another location (par. 73). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Marumoto, in view of Marumoto’s and Furry’s teachings, to include a wireless communicator on the flying vehicle for transmitting information to a remote location, so that inspectors do not have to approach the area of the leak.      
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-224611 to Marumoto in view of US 2013/0250124 to Furry and US 2016/0321503 to Zhou, and US 2018/0375008 to Wei.
Regarding claim 6, Marumoto as modified teaches the method of searching for the refrigerant leak location according to claim 1, but does not teach, wherein the refrigerant contains the toxic component.
Wei teaches vapor compression refrigerant loops can use refrigerants that are toxic (par. 1).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Marumoto, in view of Wei, to include a toxic refrigerant, depending upon the refrigerant loops performance characteristics and .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-224611 to Marumoto in view of US 2013/0250124 to Furry and US 2016/0321503 to Zhou, and US 2019/0056133 to Green.
Regarding claim 7, Marumoto as modified teaches the method of searching for the refrigerant leak location according to claim 4, wherein the refrigerant contains the odor component, and a location at which a concentration of the odor component is maximum or higher than a predetermined concentration is specified in the second step, or
the refrigerant contains the toxic component, and a location at which a concentration of the toxic component is maximum or higher than a predetermined concentration is specified in the second step. 
Regarding the foregoing limitations, Marumoto teaches that its sensors can determine the concentration of leaked gas (par. 41 and 42). Also, as described in the rejection of claim 1, and Fury teaches a method for detecting the location of leaks (par. 41).
Marumoto as modified does not teach the “maximum or higher than a predetermined concentration” limitation.
Green teaches that a concentration of zero is required in some applications, and in some cases a “non-zero tolerable concentration” may exist. When these limits are exceeded the system is shutdown, (par. 47).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Marumoto, in view of Green, in order to provide the requisite leakage concentration for safe operation.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-224611 to Marumoto in view of view of US 2013/0250124 to Furry and US 2016/0321503 to Zhou and US 2006/0049329 to Duerr.
Regarding claim 8, Marumoto teaches the method of searching for the refrigerant leak location according to claim 1, but does not teach,
wherein the refrigerant contains the fluorescent component.
Duerr teaches one of the most effective methods for detecting leaks in a refrigeration system is to introduce a fluorescent dye into the refrigerant.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Marumoto, in view of Duerr, in order to provide an effective way of determining if there is a refrigerant leak. The fluorescent component would need to be added to the circuit before leak tests can be performed.

Response to Applicant’s Remarks
Applicant’s amendments and remarks have been carefully considered but are not deemed persuasive in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763